NELSON, District Judge.
1. If a person is engaged in transporting merchandise on vessels navigating our inland waters, the service is maritime, and the admiralty court will enforce the contract If the conveyance is by land, the service is not maritime, and the remedy is at common law.
2. The contract in this case was for maritime service, and the failure to comply with any part of it gave the libellant his remedy in admiralty. The maritime law gives a lien upon the vessel for the safe conveyance and delivery of the goods according to the contract, and the freighter a lien upon the goods to secure the payment of the freight; and the fact that a charter party existed, of which the shipper had no knowledge, cannot change the liability or reUeve the boat from the Uen which the contract estabUshes.